DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 12/31/2020.
Claims 1, 31 and 33 have been amended.
Claims 35 and 37 have been cancelled.
Claims 1-34, 36, and 38 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 12/31/2020 regarding the rejections under 35 USC § 103 have been considered but are not persuasive for the reasons discussed below.

	On pg. 10 of the Remarks, Applicant essentially argues regarding 35 USC § 103:
“Ouyang, Bakman, and Ramaro fail to teach or suggest collecting data from a first cloud and a second cloud of the shared computer infrastructure and in response to comparing the value to a metric, identifying a reconfiguration of resources among the first cloud and the second cloud in the shared computer infrastructure for execution of the one or more workloads. There is no teach or suggestion of a system that analyzes multiple different clouds of an infrastructure.”

Examiner respectfully disagrees with respect to Ramaro. In at least FIG. 10; col. 15, li. 7-23; and col. 37, li. 54-67 Ramaro teaches applying his resource monitoring and chargeback techniques in a multi-cloud environment. See pg. 9-10 below for further details. Exemplary quotation:
both a private cloud and public cloud…A hybrid cloud may refer to a cloud infrastructure that is a composition or combination of two or more clouds (e.g., private or public) that remain unique entities but are bound together by standardized or proprietary technology that enables data and application portability (e.g., cloud bursting for load balancing between clouds). Specifically, the IT infrastructure may include computing resources such as that shown in FIG. 9” (col. 15, li. 7-23).

For at least the reasons discussed above and described in the rejections below the rejections under § 103 have been maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-34, 36, and 38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without integration into a practical application and without significantly more. 
The claims are directed an ineligible mental process of attributing a “value” (e.g. financial cost) to a “group” (e.g. business department, user) for a “workload” (i.e. executable task) associated with (e.g. executed at the request of, on behalf of, and/or to the benefit of) the “group”; a process generally referred to in the art as “chargeback”1. 
Claim 1 recites determining an association between one or more workloads and the group based on the collected data using a rule-based engine; determining a value to the group of the one or more workloads based on a value allocation rule...in response to comparing the value to a metric, identifying a reconfiguration of resources among the first cloud and the second cloud which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the step of “determining an association” in the context of this claim encompasses a human looking at information in the collected data and mentally correlating the group and a workload. The recited rule-based engine at most amounts to mere instructions to perform the step using a generic computer component, although in view of the description in AppSpec (e.g. ¶0039, 0057) “rules-based engine” could be reasonably interpreted as referring to a set of rules and using a rule-based engine as simply applying the set of rules.
The step of “determining a value to the group of the one or more workloads based on a value allocation rule” encompasses simple calculations where the value/cost is proportional to the amount of resources used. For example, using collected data specifying AnalyticsJobA (workload) requested by (association) marketing department (group) utilized 2 CPU cores (quantity) of CloudA for 4 hours (duration of time) and that CloudA charges $1.00/hour to use a CPU core, the “value to the group” can be (mentally) determined as: 2*4*1 = $8.00 using the basic cost formula (value allocation rule): resource count*usage time*charge rate.
The step of “in response to comparing the value to a metric, identifying a reconfiguration of resources among the first cloud and the second cloud in the shared computer infrastructure for execution of the one or more workloads” can also be performed mentally as it only requires thinking about (unspecified) some resource configuration change after assessing the value relative some (unspecified) metric. The limitation does not require any reconfiguration to actually be performed. 

collecting data from a first cloud and a second cloud of the shared computer infrastructure, which amounts to mere data gathering (see MPEP 2106.05(g)) and only serves to add insignificant pre-solution activity to the judicial exception. The recited first cloud and a second cloud of the shared computer infrastructure generally links use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) and does not integrate the judicial exception into a practical application. Similarly, the additional element(s) are not sufficient to amount to significantly more than the judicial exception because “gathering statistics” or other information is an exemplary “type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner” (MPEP 2106(d)(II) citing OIP Techs., Inc., v. Amazon.com, Inc. 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Claim 33 is rejected for essentially the same reasons as described above regarding claim 1, excepting that claim 33 recites a collector configured to perform the collecting, and a processor which performs the determining. Both the collector and the processor are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and accordingly does not integrate the judicial exception into a practical application nor amount to significantly more.
Claims 2, 8-16, 30-32, 34, 36, and 38 recite additional insignificant pre-solution activity regarding the collection of the data in a generic manner (e.g. claim 2, 34: aggregating the collected data; claim 30: storing the collected data) that the courts have found to be well-understood, routine, conventional activity (see (MPEP 2106(d)(II)); and/or recite characteristics of the collected data (e.g. claims 8-12: wherein the collected data comprises usage data…configuration management data… security data…availability data…workload data) which at most only serves to generally link use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) which does not integrate the judicial exception into a practical application nor amount to significantly more.
Claims 3-7, 17, and 18 describe characteristics of the shared computer infrastructure (e.g. claim 3: wherein the shared computer infrastructure comprises a plurality of servers running in a data center) and/or the nature of the group (e.g. claim 17: wherein the group comprises a group of users of the shared computer infrastructure in a particular line of business) generally links use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) and does not integrate the judicial exception into a practical application nor amount to significantly more.
Claims 19-29 provide further description of the determining steps (e.g. claim 20: determining an association between the one or more workloads and the group based on metadata in a container; claim 22: wherein the value to the group of the one or more workloads is determined based on a forecast of a future value; claims 25-26: comparing the determined value to the group of the one or more workloads against a value metric…wherein the value metric comprises a predefined cost) none of which preclude the determination(s) from being performed practically in the human mind and are similarly abstract.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-19, 21-26, 28-34, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 2015/0347934 A1) in view of Bakman et al. (US 2009/0164356 A1) in further view of Ramarao et al. (US 9,497,136 B1).

Claims 33 and 1:
Ouyang discloses the limitations as shown in the following rejections:
a first cloud…of a shared computer infrastructure (see ¶0002-0003, 0015). Recitation of a first cloud and a second cloud further discussed below in view of Ramarao.
a collector, (interfaces and tracking tools of management system) implemented by a hardware processor executing software, electrically connected to the shared computer infrastructure, the collector being configured to collect data from the…cloud of the shared computer infrastructure (see at least ¶0015-0016, 0035-0037, 0043).
a processor having an input electrically connected to an output of the collector, the processor receiving the collected data from the collector and being configured to determine an association between one or more workloads (activities, consumption/ usage of a resource) and the group (entity/cost center/department) based on the collected data using a rule-based engine (“rules for allocating the calculated usage costs to entities (e.g., cost centers, departments, etc.)”) and configured to determine a value (cost) to the group of the one or more workloads based on a value allocation rule (“rules for translating 
wherein the value allocation rule includes an assessment of a proportional value of a shared computing resource to the group based on…a value indicative of the quantity of the shared computing resource (e.g. CPU time, GB stored, GB downloaded) utilized for the one or more workloads of the group, the shared computing resource shared between the group and another group (see at least ¶0037-0038, 0041, 0019).
Ouyang does not specifically disclose assessing the costs for a particular duration of time during which the one or more workloads utilized the shared computing resource.
Bakman, however, discloses analogous methods for assigning chargeback costs (value) to cost centers/departments/customers (group) based on the resources utilized by VMs/Business Services (BS) (workloads) based on a specified “time period for calculating chargeback costs” (¶0020). Bakman’s method including determining a value (cost) to the group (cost centers/departments/customers) of the one or more workloads (VMs/BSs) based on a value allocation rule (chargeback model, rate), wherein the value allocation rule includes an assessment of a proportional value of a shared computing resource to the group based on a duration of time (time period) during which the one or more workloads utilized the shared computing resource and a value indicative of a quantity of the shared computing resource utilized for the one or more workloads of the group, the shared computing resource shared between the group and another group (see at least ¶0020, 0055, 0076, 0150, 0175-0180, 0140; FIG. 12c, 12d).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Ouyang’s chargeback method with that of Bakman because Ouyang increases the flexibility of the chargeback process (Ouyang ¶0011, 0013) and Bakman increases the accuracy and understandability of the charge back reporting (Bakman ¶0029, 0076-0082).
in response to comparing the value to a metric, identifying a reconfiguration of resources among the first cloud and the second cloud in the shared computer infrastructure for execution of the one or more workloads.
Ramarao, however, discloses (FIG. 10; col. 9, li. 4-48; col. 15, li. 7-23; col. 37, li. 54-67) a system and methods for collecting data, via “monitoring agents” and “sniffers” (collector), from multiple cloud environments (first cloud and a second cloud) of shared IT infrastructure. Ramaro further discloses (col. 11, 27-41; col. 17, li. 53 – col. 18, li. 31) using the collected data to perform a chargeback process attributing a cost (value) to a business unit, department, and/or user (group) based on utilized resources including determining resource usage efficiency, inefficiency, and/or waste (value), analogous to Ouyang and the claimed invention. Exemplary quotations:
“The IT system may be built on a hybrid cloud that leverages capabilities of both a private cloud and public cloud…A hybrid cloud may refer to a cloud infrastructure that is a composition or combination of two or more clouds (e.g., private or public) that remain unique entities but are bound together by standardized or proprietary technology that enables data and application portability (e.g., cloud bursting for load balancing between clouds). Specifically, the IT infrastructure may include computing resources such as that shown in FIG. 9” (col. 15, li. 7-23).

“the system monitors usage [workload] of the allocated resources. Such monitoring can allow the system to apply a chargeback…accounting technique that applies the costs [value] of computing resources (e.g., services, hardware, or software) to the business unit that requested the resources. A chargeback helps to identify which departments, individuals, [group] or both are responsible for the expenses…In a specific implementation, the chargeback is based on a "pay for what you use" policy. For example, if the user used 30 virtual machines, the user (or the user's department) would be charged for 30 virtual machines” (col. 17, li. 53 – col. 18, li. 31).
 in response to comparing the value to a metric (waste/inefficiency threshold), identifying a reconfiguration (reclaiming/reallocating) of resources (e.g. VMs) among the first cloud and the second cloud (e.g. hybrid cloud, public cloud, private cloud) in the shared computer infrastructure for execution of the one or more workloads in at least col. 21, li. 1-10:
“a resource that is being inefficiently used may be reclaimed so that the resource can be made available for other users. For example, a virtual machine that has not been powered-on for several weeks may be reclaimed so that the virtual machine can be made available for another user. As another example, a datastore where only 10 percent is being used may be reclaimed so that the datastore or a portion of the datastore can be made available for another user.”

See also col. 20, li. 40 – col. 22, line 22 for additional examples of reconfiguring resources and context for the above quotation, and also FIG. 10; col. 15, li. 7-23; col. 37, li. 54-67 for description of multi-cloud implementations. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Ouyang/Bakman’s chargeback method with Ramarao‘s centralized multi-cloud management because Ouyang increases the flexibility of the chargeback process (Ouyang ¶0011, 0013) and Ramarao increases the efficiency of tracking cloud resources and allows for reduced costs (col. 6, li. 15-37).

Claims 2 and 34:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. Ouyang further discloses aggregating the collected data (see at least ¶0036-0038).



Claims 3 and 4:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the shared computer infrastructure comprises a plurality of servers running in a data center (IT/hardware resources of enterprise)…comprises a plurality of cloud computing resources running on a cloud (see at least ¶0002-0003, 0015-0016).

Claims 5-7:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. Ramaro further discloses embodiments where the shared computer infrastructure comprises a plurality of cloud computing resources running on a cloud…wherein the cloud comprises a private cloud, a public cloud, and/or a hybrid cloud (col. 15, li. 4-23).

Claims 8 and 12:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the collected data comprises usage data…comprises workload data (see at least ¶0016, 0019-0020, 0030-0032, 0035).

Claim 9:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the collected data comprises configuration management data (see ¶0028, 0031, 0035).



Claims 10, 11, and 31:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. As noted above, Ouyang discloses collecting data from the shared cloud infrastructure but does not specifically disclose the subject matter of claims 10, 11, and 31. Ramaro, however, further discloses:
wherein the collected data comprises security data (col. 24, li. 9-17; col. 9, li. 7-19; col. 30, li. 53-66; col. 37, li. 47-48); 
wherein the collected data comprises availability data (col. 11, li. 26-31; col. 15, li. 42-45; col. 17, li. 27-38);
wherein the collecting data from the shared computer infrastructure comprises receiving events (event and/or status/state updates) delivered by the shared resource (col. 28, li. 59 – col. 29, li. 2; col. 29, li. 61-67; col. 31, li. 32-41;

Claims 14 and 15:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the collected data comprises available shared resource components (resources) in the shared computer infrastructure…comprises consumed computer resource components in the shared computer infrastructure (see at least ¶0016-0020, 0037).

Claims 16:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. Ouyang further discloses the collected data comprises a cost of a server for a duration of at least one of the one or more workloads in at least ¶0020, 0037, 0042 in view of ¶0016 disclosing a server as an exemplary resource and further Ramaro col. 23, li. 10-47.

Claims 17 and 18:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the group comprises a group of users (department) of the shared computer infrastructure in a particular line of business…wherein the group comprises a software application (see at least ¶0016, 0018, 0041).

Claim 19:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. Ouyang further discloses maintains a continuous (as needed and/or responsive to new or modified data) computation of membership of workloads to groups (see at least ¶0003, 0016, 0035-0037, 0040).

Claim 21:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the value allocation rule comprises a rule that allocates a proportion of CPU cycles (CPU time) used for a set of workloads (see at least ¶0016, 0037).

Claims 22, 23, 32, and 38:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. Ouyang is generally silent regarding what time-frames their method is carried out, and accordingly does not specifically disclose the time related subject matter recited in claims 22, 23, 32, 38. However, Ramaro further discloses: 

wherein the value to the group of the one or more workloads is determined based on a forecast (prediction/estimation) of a future value…determining a history of the one or more workloads and then determining the value to the group of the one or more workloads using the determined history of the one or more workloads (col. 19, li. 46 – col. 20, li. 23; col. 20, li. 40-48; col. 36, li. 1-15; col. 37, li. 49-53);
collecting workload data at predetermined time intervals…storing a time-series representation of the collected data. (col. 19, li. 46-67; col. 29, li. 24-60; col. 33, li. 11-31; col. 36, li. 1-15).

Claim 24:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the group (entity/cost center/department) comprises a plurality of groups and the determining the value to the group of the one or more workloads comprises determining a plurality of values (see at least ¶0016-0018, 0023, 0032, 0037-0041, 0044, 0047).

Claims 25 and 26:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. Ouyang further discloses comparing the determined value to the group of the one or more workloads against a value metric…wherein the value metric comprises a predefined cost (see at least ¶0002-0003, 0019-0021, 0032, 0037-0041, 0047).



Claims 28 and 29:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. Ramaro further discloses wherein the value metric comprises a predefined number of provisioned resources (VMs)…generating a resource configuration change (reclaim) based on the determined value to the group (col. 20, li. 40 – col. 21, line 67).

Claim 30:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. Ouyang further discloses storing the collected data (see at least ¶0015-0016, 0035, 0043, 0049).

Claims 36:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. Ramaro further discloses a load balancer (agent transmission control software) electrically connected between the output of the collector (agents and sniffers) and an input to the processor (collection server) (see at least col 29, li. 24-60.

Claims 13, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 2015/0347934 A1) in view of Bakman et al. (US 2009/0164356 A1) in further view of Ramarao et al. (US 9,497,136 B1) in further view of Zhu et al. (Monitoring and Billing of A Lightweight Cloud System Based on Linux Container).



Claims 13, 20, and 27:
The combination of Ouyang/Bakman/Ramaro discloses the limitations as shown in the rejections above. Ramaro further discloses:
wherein the collected data comprises a set of [VMs] supporting the one or more workloads…wherein determining the association between the one or more workloads and the group based on the collected data using the rule-based engine comprises determining an association between the one or more workloads and the group based on metadata in a [VM] (see at least col. 17, li. 28-66; col. 27, li. 57 – col. 28, li. 18).
wherein the value metric comprises a predefined time for execution of a [VM] (see at least col. 22, li. 1-22).
As shown above, Ramaro discloses performing resource accounting and chargeback at the level and granularity of VMs which, given the broadest reasonable interpretation in the context of the instant application, arguably meet the recited containers. 
However, as Ouyang/Bakman/Ramaro do not explicitly refer to OS-level “container” virtualization (e.g. Docker, LXC), Examiner notes that such technology was well-known in the art at the time of the invention; and more specifically, the benefits of applying the principles of resource accounting, billing, and chargeback at the granularity of containers was known in the art as evidenced by Zhu (pg. 325, Abstract; pg. 327-328, sect. IV-V).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to extend the teachings of Ouyang/Bakman/Ramaro concerning resource accounting, billing, and chargeback from VMs to containers as it represents the use of known technique to improve similar products in the same way as evidenced by Zhu.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“Service Usage Metering in Hybrid Cloud Environments” and US 20130185413 A1 system and methods for resource usage monitoring in hybrid and multi-cloud integrated environments.
US 20140379539 A1 teaches a chargeback and billing solution for composite cloud services that include infrastructure, software and manual services.
US 20110077997 A1 teaches different IT chargeback models.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
01/14/2021

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “IT chargeback is an accounting strategy that applies the costs of IT services, hardware or software to the business unit in which they are used…IT chargeback systems are sometimes called "responsibility accounting" because this sort of accounting demonstrates which departments or individuals are responsible for significant expenses.” (Definition of “IT chargeback system” from techtarget.com)